       CASE 0:20-cv-01302-WMW-DTS Doc. 110 Filed 04/22/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jared Goyette, Craig Lassig, Michael
 Shum, Katie Nelson, Tannen Maury,
 Stephen Maturen, and The
 Communications Workers of America, on
 behalf of themselves and other similarly
 situated individuals,

 Plaintiffs,
 v.                                                           Court File No.:
                                                       0:20-cv-01302 (WMW/DTS)
 City of Minneapolis; Minneapolis Chief
 of Police Medaria Arradondo in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-10, in
 their individual and official capacities,

 Defendants.


   STIPULATION OF DISMISSAL OF CLAIMS WITHOUT PREJUDICE BY
           MICHAEL SHUM AGAINST CITY DEFENDANTS

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Michael Shum,

the City of Minneapolis and Minneapolis Chief of Police Medaria Arradondo, in his

individual and official capacity, (the “City Defendants”) stipulate and agree that Plaintiff

Michael Shum’s claims against the City Defendants may be dismissed without prejudice.
      CASE 0:20-cv-01302-WMW-DTS Doc. 110 Filed 04/22/21 Page 2 of 3




Dated: April 22, 2021              /s/ Pari I. McGarraugh
                                   Kevin C. Riach (#0389277)
                                   Dulce J. Foster (#0285419)
                                   Pari I. McGarraugh (#0395524)
                                   Jacob P. Harris (#0399255)
                                   Mary Fee (#0399936)
                                   Emily McAdam (#0400898)
                                   FREDRIKSON & BYRON, P.A.
                                   200 South Sixth Street, Suite 4000
                                   Minneapolis, MN 55402-1425
                                   (612) 492-7000
                                   kriach@fredlaw.com
                                   dfoster@fredlaw.com
                                   pmcgarraugh@fredlaw.com
                                   jharris@fredlaw.com
                                   mfee@fredlaw.com
                                   emcadam@fredlaw.com

                                   Adam W. Hansen (#0391704)
                                   Colin Reeves (pro hac vice)
                                   APOLLO LAW LLC
                                   333 Washington Avenue North, Suite 300
                                   Minneapolis, MN 55401
                                   (612) 927-2969
                                   adam@apollo-law.com
                                   colin@apollo-law.com

                                   Teresa Nelson (#269736)
                                   Isabella S. Nascimento (#0401408)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   OF MINNESOTA
                                   P.O. Box 14720
                                   Minneapolis, MN 55414
                                   (651) 529-1692
                                   tnelson@aclu-mn.org
                                   inascimento@aclu-mn.org

                                   Attorneys for Plaintiffs




                                    2
     CASE 0:20-cv-01302-WMW-DTS Doc. 110 Filed 04/22/21 Page 3 of 3




Dated: April 22, 2021                  JAMES R. ROWADER, JR.
                                       City Attorney
                                       By      /s/ Heather Robertson
                                       HEATHER P. ROBERTSON (0390470)
                                       KRISTIN R. SARFF (0388003)
                                       SHARDA ENSLIN (0389370)
                                       Assistant City Attorneys
                                       Minneapolis City Attorney’s Office
                                       350 South Fifth Street, Room 210
                                       Minneapolis, MN 55415
                                       (612) 673-3949
                                       heather.robertson@minneapolismn.gov
                                       kristin.sarff@minneapolismn.gov
                                       sharda.enslin@minneapolismn.gov

                                       Attorneys for Defendants




                                   3
